Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 02/16/2021 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2017/0332095) in view of Xu (US 2019/0158870).

As to claim 1, Zou teaches a decoder, the decoder comprising circuitry configured to:

receive a bitstream ([0041]);

extract a header associated with a current frame and including a signal characterizing that global motion is enabled and further characterizing parameters of a motion model ([0041], [0121], [0126]-[0131], and [0153]);



Zou does not teach wherein all the blocks in a frame are subjected to the same parameters from the motion model.

However, Xu teaches wherein all the blocks in a frame are subjected to the same parameters from the motion model ([0042], [0085], and [0122]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zou’s system with Xu’s system in order to provide methods utilizing motion compensation to improve coding performance of existing coding systems (Xu; [0039]).

As to claim 11, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 1.

As to claims 2 and 12, Zou further teaches wherein the motion model includes translational motion ([0028]-[0031]).

As to claims 3 and 13, Zou further teaches wherein the motion model includes affine motion ([0028]-[0031] and [0039]-[0043]).

As to claims 4 and 14, Zou further teaches wherein the header includes a picture parameter set (PPS) ([0041]).

As to claims 5 and 15, Zou further teaches wherein the header includes a sequence parameter set (SPS) ([0041], [0079], and [0125]-[0126]).

As to claims 6 and 16, Zou further teaches wherein the motion model includes a translational motion model ([0028]-[0031]).

As to claims 7 and 17, Zou further teaches wherein the motion model includes a four parameter affine motion model ([0037]-[0042]).

As to claims 8 and 18, Zou further teaches wherein the motion model includes a six parameter affine motion model ([0037]-[0042]).

As to claims 9 and 19, Zou further teaches wherein each current block is a coding tree unit ([0054]-[0058] and [0094]-[0098]).

As to claims 10 and 20, Zou further teaches wherein each current block is a coding unit ([0054]-[0058] and [0094]-[0098]).

Claims 1-20 are further rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Xu-II (US 2020/0099949).

As to claim 1, Zou teaches a decoder, the decoder comprising circuitry configured to:

receive a bitstream ([0041]);

extract a header associated with a current frame and including a signal characterizing that global motion is enabled and further characterizing parameters of a motion model ([0041], [0121], [0126]-[0131], and [0153]);

and decode the current frame, the decoding including using the parameters of the motion model for each current block in the current frame ([0041], [0088], [0096]-[0100], and [0183]-[0189]).

Zou does not teach wherein all the blocks in a frame are subjected to the same parameters from the motion model.

However, Xu-II teaches wherein all the blocks in a frame are subjected to the same parameters from the motion model ([0132] and [0137]-[0140]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zou’s system with Xu-II’s system in order to provide techniques of parameter derivation in affine motion compensation. The affine motion compensation can be used in inter picture prediction and intra block copy mode (Xu-II; [0092]).

As to claim 11, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 1.

As to claims 2 and 12, Zou further teaches wherein the motion model includes translational motion ([0028]-[0031]).

As to claims 3 and 13, Zou further teaches wherein the motion model includes affine motion ([0028]-[0031] and [0039]-[0043]).

As to claims 4 and 14, Zou further teaches wherein the header includes a picture parameter set (PPS) ([0041]).

As to claims 5 and 15, Zou further teaches wherein the header includes a sequence parameter set (SPS) ([0041], [0079], and [0125]-[0126]).

As to claims 6 and 16, Zou further teaches wherein the motion model includes a translational motion model ([0028]-[0031]).

As to claims 7 and 17, Zou further teaches wherein the motion model includes a four parameter affine motion model ([0037]-[0042]).

As to claims 8 and 18, Zou further teaches wherein the motion model includes a six parameter affine motion model ([0037]-[0042]).

As to claims 9 and 19, Zou further teaches wherein each current block is a coding tree unit ([0054]-[0058] and [0094]-[0098]).

As to claims 10 and 20, Zou further teaches wherein each current block is a coding unit ([0054]-[0058] and [0094]-[0098]).

Response to Arguments

Applicant's arguments filed 02/16/2021 have been fully considered but they are moot in light of the new grounds of rejections incorporating the Xu and Xu-II references.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482